Exhibit 10.3.1

Employment Term Sheet

This term sheet ("Term Sheet") dated July 6, 2018 sets forth the principal terms
and conditions governing the employment relationship between Biggs Porter (the
"Executive") and Maxar Technologies Limited (the "Public Company") and Maxar
Technologies Holdings, Inc. (the "Operating Company").

 

 

Position:

Executive Vice President and Chief Financial Officer of the Public Company and
the Operating Company, reporting to the Chief Executive Officer

Effective Date:

August 15, 2018

 

NOTE: The Executive will attend the Leadership team meetings and Board of
Directors meetings on July 24-26, 2018.

Location of Employment

Westminster, CO

Annualized Base Salary:

$600,000 (prorated from start date)

Annualized Short Term Incentive at Target:

$450,000 (75% of base salary) (prorated from start date and paid based on 100%
attainment for 2018, and then in subsequent years subject to attainment of
performance targets determined by the Board in its sole discretion). The award
will be subject to the terms and conditions of the incentive plan.

Equity Compensation:

Initial grant valued at $1,950,000 on the first date of employment or soon
thereafter, (80% in time-based restricted stock units and 20% in stock
appreciation rights (SARs)), with annual continuing awards in the sole
discretion of and subject to Board approval. The initial grant of restricted
stock units will vest with respect to 1/3rd of the restricted stock units on
each of the first three anniversaries of the grant date, and the initial grant
of SARs will vest with respect to 1/4th of the shares subject to the award on
each of the first four anniversaries of the grant date, in each case, subject to
the Executive's continued employment on each applicable vesting date.

In the event (i) the Company terminates Executive's employment other than for
Cause (as defined below), including upon mutual agreement; (ii) the Executive
resigns for Good Reason (as defined below) or (iii) the Executive's employment
with the Company is terminated for any reason other than Cause (including the
Executive's resignation) following the third anniversary of his employment
commencement date, any then-outstanding stock option, SAR, RSU and PSU awards
will continue to vest in accordance with their terms, and the Executive shall be
permitted to exercise any outstanding stock options or SARs until the expiration
date of such award.

To the extent necessary to comply with Section 409A of the Internal Revenue Code
("Section 409A"), no RSUs will be settled for six months following the
termination date. Award agreement will include 6-month delay language consistent
with Section 409A.

The Executive's right to continued vesting of equity awards following
termination, as set forth above, is conditioned on the Executive's execution and
non-revocation of a release in a form satisfactory to the Company, as well as
continued compliance with

 

 







--------------------------------------------------------------------------------

 



 

 

 

obligations owed to the Company (including any obligations owed under the
Company's conditions of employment and code of conduct).

Total Target Direct Compensation for First Year:

$3,000,000

Sign-on Bonus:

$25,000

Cash Severance:

In the event that the Executive's employment is terminated by the Company
without Cause or the Executive resigns employment for Good Reason, the Company
shall pay the Executive severance in an amount equal to the Executive's then
current base salary for a period of 12 months on a salary continuation basis.
The Executive's receipt of severance following termination is conditioned on the
Executive's execution and non-revocation of a release in a form satisfactory to
the Company, as well as continued compliance with obligations owed to the
Company (including any obligations owed under the Company's conditions of
employment and code of conduct). The Executive will not be entitled to any
severance in the event that the Executive's employment with the Company is
terminated for Cause or the Executive resigns without Good Reason.

Cause:

The Company's good faith determination of any of the following: Executive's
commission of a felony crime or a crime of moral turpitude, a willful commission
of a material act of dishonesty involving the Company, a material breach of the
Executive's obligations under any agreement entered into between the Executive
and the Company, willful failure to perform the Executive's duties, the
Executive's material breach of the Company's policies or procedures or any other
misconduct which causes material harm to the Company or its business reputation,
including due to any adverse publicity; in each case, where such conduct or
failure has not been cured (or cannot be cured) by Executive within thirty (30)
days after the Company gives written notice to Executive regarding such
misconduct or failure.

Good Reason:

The Executive's voluntary resignation after any of the following actions are
taken by the Company without the Executive's consent: (i) a material reduction
in the Executive's base salary or target bonus (but not including any diminution
related to a broader compensation reduction that is not limited to any
particular employee or executive) or (ii) a material diminution in the
Executive's title, duties, or responsibilities from those in effect on the date
hereof (it being understood that the Executive's obligation to report to the
Board and the Chief Executive Officer and the Board's and Chief Executive
Officer's exercise of final authority over Company matters shall not give rise
to any such claim of diminution); provided, however, that in no event shall an
action constitute Good Reason unless the Executive has notified the Company in
writing within 60 days of the event and describing the event which constitutes
Good Reason and then only if the Company fails to cure such event within thirty
(30) days after the Company's receipt of such written notice and the Executive's
resignation is effective within thirty (30) days following the expiration of
such cure period.

Clawback

Any incentive-based compensation, or any other compensation, paid to the
Executive pursuant to any agreement or arrangement with the Company which is

 







--------------------------------------------------------------------------------

 



 

 

 

subject to recovery under any Company policy, law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such Company policy, law,
 government regulation or stock exchange listing requirement.

Code of Conduct and Business Ethics

The Executive will execute and comply with the Company's Code of Conduct and
Business Ethics. which include provisions addressing non-disclosure and
intellectual property assignment.

Non-Solicitation

While employed by the Company and its subsidiaries and for a period of 12 months
thereafter (the "Restricted Period"), the Executive shall not, directly or
indirectly, use any confidential information or trade secrets of the Company to
(a) cause or attempt to cause any customer or prospective customer to cease
doing business with the Company or to alter or terminate his, her, or its
relationship with the Company, or (b) solicit or offer to supply to any customer
any service or product that is similar to any service or product provided by the
Company at any time during the Restricted Period except on the Company's behalf.

During the Restricted Period, the Executive shall not (a) employ, solicit for
employment, or otherwise contract for or hire, the services of any individual
who is then an employee of the Company or its affiliates or who was an employee
of the Company and its affiliates within the previous twelve months, (b) take
any action that could reasonably be expected to have the effect of encouraging
or inducing any employee, representative, officer, or director of the Company or
any of its affiliates to cease their relationship with the Company or any of its
affiliates for any reason, or (c) otherwise disparage the Company or its
affiliates.

Governing Law and Forum of Dispute Resolution

This Term Sheet shall be governed by the laws of the Colorado, without regard to
principles of conflict of laws. Any controversy or claim arising out of or
relating to this Term Sheet shall be settled by final, binding and
non-appealable arbitration in the State of Colorado. Subject to the following
provisions, the arbitration shall be conducted in accordance with the rules of
the American Arbitration Association then in effect. Any award entered by the
arbitrators shall be final, binding and non-appealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This arbitration provision shall be specifically
enforceable.

 

This offer is contingent upon successful completion of reference and background
checks.

 

 

 

 

 

Employment Term Sheet

    

 

 

 

 

Maxar Technologies Ltd.

 

 

Maxar Technologies Holdings, Inc.

 

 

 

 

 

By:

/s/ Howard Lance

 

By:

/s/ Biggs Porter

Howard Lance

 

Biggs Porter

President & Chief Executive Officer

 

 

 

 

 

Date:

 

Date:

 



--------------------------------------------------------------------------------